Title: To Thomas Jefferson from James Pemberton, 31 October 1807
From: Pemberton, James
To: Jefferson, Thomas


                        
                            Esteemed Friend;
                            Philada. 31st. 10th. Month. 1807—
                        
                        Thou mayest judge it strange, that a Person in a private capacity, shoud address thee on business of a public
                            nature; but knowing that, the Federal Government has given a favorable countenance, to the feeble endeavours of our
                            Religious Society, (called Quakers), for promoting the civilization of the Indian Inhabitants on the borders of the United
                            States, and beleiving it right, that our Rulers should be made acquainted with our proceedings, in this very important
                            business, I am induced to hand thee a Report of a Committee engaged therein, to the yearly Meeting of Friends lately held
                            in Maryland, for the department in that State, and some adjacent parts, a copy of which I received from one of my Brethren
                            at Baltimore a few days past; and Alth’o our Brethren there will I Expect inform thee thereof, I think it not inexpedient,
                            that the most early communication on the Subject Should be made to thee; more particularly, as some newspaper intelligence
                            has been published, which may give improper impressions to the inconsiderate part of our Citizens; these considerations
                            will I hope apologize for the Freedom thus taken, by
                   very Respectfully Thy Friend;
                        
                            Jams. Pemberton
                     
                        
                    